Citation Nr: 0400486	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for folliculitis. 

3.  Entitlement to service connection for degenerative joint 
disease at L4 and L5. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for residuals of a 
right heel fracture, to include as due to an undiagnosed 
illness. 

6.  Entitlement to service connection for residuals of a left 
ankle fracture, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a left wrist 
disorder, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for a right wrist 
disorder, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for a left shoulder 
disorder, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a right knee 
disorder, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness. 

12.  Entitlement to service connection for a stomach 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On September 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After completion of the foregoing, 
the veteran should be afforded 
neurological, dermatological, GI, 
pulmonary, orthopedic and rheumatology VA 
examinations to ascertain the nature and 
etiology of the claimed disorders.  The 
claims folder must be reviewed by each 
examiner in association with each 
respective examination.  

A.  Thereafter, the neurologist must 
answer the following:  

(a) What headache disorder, if any, does 
the veteran have?

(b) Is it at least as likely as not that 
the disorder was present in service?

If the answer to question (b) is no, is 
the disorder otherwise related to 
service, and if so, how?

B.  The dermatologist must answer the 
following:  

(a) What skin disorder, if any, does the 
veteran have?

(b) Is it at least as likely as not that 
the disorder was present in service?

If the answer to question (b) is no, is 
the disorder otherwise related to 
service, and if so, how?

C.  The gastroenterologist must answer 
the following:

(a) What gastrointestinal disorder, if 
any, does the appellant have that he is 
characterizing as a stomach disorder?

(b) Is it at least as likely as not that 
the disorder was present in service?

If the answer to question (b) is no, is 
the disorder otherwise related to 
service, and if so, how?

D.  The pulmonologist must answer the 
following:

(a) Does the veteran have asthma?  If 
not, what disorder, if any, does he have 
that he is characterizing as asthma?

(b) Is it at least as likely as not that 
the disorder was present in service?

If the answer to question (b) is no, is 
the disorder otherwise related to 
service, and if so, how?

E.  The orthopedist and the 
rheumatologist must answer the following 
questions in a joint opinion with respect 
to each of the following disorders: 
degenerative disc disease at L4-L5, 
residuals of a right heel fracture, 
residuals of a left ankle fracture, a 
bilateral wrist disorder, a bilateral 
ankle disorder, and a left shoulder 
disorder:

(a) What objectively verifiable evidence 
is there that the claimed disorder 
exists?  If there is no objective 
evidence of a disorder this should be 
stated.  If the existence of the disorder 
is supported by objective evidence, what 
diagnosis, if any, may be assigned to the 
condition?  

(b) Is it at least as likely as not that 
the disorder was present in the veteran's 
service between October 1984 to February 
1992?  

(c) If arthritis is diagnosed is it at 
least as likely as not that it was 
present within the first year following 
the veteran's February 1992 separation 
from service.  

If the answers to the above questions are 
no, is the disorder otherwise related to 
service, and if so, how?

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





